DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 13 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 13, the instant claim recites an organic electroluminescent device according to Claim 10 wherein "the light emitting layer emits a near IR light under a bias voltage.  There is insufficient antecedent basis for the recitation of “the light emitting layer” since the parent Claim 10 does not recite a light emitting layer but rather recites only an organic layer. 
For purposes of examination herein, it will be assumed that instant claim requires an OLED according to Claim 10 further comprising a light emitting layer which emits near-IR light under a bias voltage. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or                   nonobviousness.

Claims 1-14 are rejected under 35 U.S.C. 103 as being unpatentable over Gao et al. (WO 2016192329 A1). A machine translation of Gao is included with the Office Action and is referred to herein for citations. 
Regarding Claims 1-6, Gao teaches heterocyclic compounds for use in organic electroluminescent devices according to their general Formula (I) and suggests that said compounds may improve the luminous efficiency and the service life of the light-emitting device (see Claim 1 & Summary of the Invention – Pg. 8). Gao also teaches exemplary compounds according to general formula (I) in Table 8 including the compound E-18 which is reproduced below (see Pg. 34).  

Gao Formula (I): 
    PNG
    media_image1.png
    184
    379
    media_image1.png
    Greyscale
    E-18: 
    PNG
    media_image2.png
    147
    252
    media_image2.png
    Greyscale


	As seen from the structures above, Gao’s E-18 is not a structure according to the instant claim as it is missing substituents R1 + R2 on the diazine ring and amine substituents on the peripheral phenyl moieties. 
	However, as noted above, Gao’s E-18 is a compound according to their general Formula (1) and Gao suggests that the groups represented by R1 and R2 may be independently selected from a group including hydrogen (as seen in E-18) and cyano groups, among others (see Claim 1). Therefore, given the general formula and teachings of Gao, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to substitute the hydrogen substituents on the diazine ring for cyano groups because Gao teaches cyano groups may suitably be selected as the substituents R1 and R2. The substitution would have been one known element for another and one of ordinary skill in the pertinent art would reasonably expect the predictable result that the modified compound would remain useful in the light-emitting device of Gao and possess the benefits taught by Gao. See MPEP § 2143(B). Likewise, it would have been obvious to the ordinarily skilled artisan to specifically select cyano groups for the identity of the substituents R1 and R2 as said selection would have been a choice from a finite number of identified, predictable solutions of a moiety useful for said substituents. One of ordinary skill in the art would have been motivated to produce additional compounds represented by Gao’s Formula (1) having the benefits taught by Gao to pursue the known options within their technical grasp with a reasonable expectation of success. See MPEP § 2143(E).
	Concerning the substituent on the periphery of the aza-anthracene core, it is noted that E-18 may be considered a compound according to Gao’s Formula (1) wherein each of L1 to L4 are 0 and the groups corresponding to Ar1 and Ar2 are each naphthyl groups represented by the Formula (8) (see Claim 1 & Pg. 13). Gao also suggests that Ar1 and Ar2 may be selected as a triphenylamine according to Formula (17), among other groups (see Pg. 13). Therefore, provided the general formula and teachings of Gao, it would have been obvious to one of 1 and Ar2. The substitution would have been one known element for another and one of ordinary skill in the pertinent art would reasonably expect the predictable result that the modified compound would remain useful in the light-emitting device of Gao and possess the benefits taught by Gao. See MPEP § 2143(B). Likewise, it would have been obvious to the ordinarily skilled artisan to specifically select triphenylamine groups for the identity of the substituents Ar1 and Ar2 as said selection would have been a choice from a finite number of identified, predictable solutions of a moiety useful for said substituents. One of ordinary skill in the art would have been motivated to produce additional compounds represented by Gao’s Formula (1) having the benefits taught by Gao to pursue the known options within their technical grasp with a reasonable expectation of success. See MPEP § 2143(E). Finally, concerning the attachment of the triphenylamine substituents, it would have been obvious to the ordinarily skilled artisan to select a para-substitution pattern as it would have been a choice from a finite number of identified, predictable substitution patterns (ortho/meta/para) for the phenyl linker which is within the ambit of one of ordinary skill in the art as discussed above. 
	The above modifications would yield a compound which is referred to herein as E-18MOD and reproduced below for comparison to Formula (I) of the instant claims. 

Instant: 
    PNG
    media_image3.png
    174
    270
    media_image3.png
    Greyscale
   E-18MOD: 
    PNG
    media_image4.png
    438
    873
    media_image4.png
    Greyscale



R1 and R2 are each CN 
R3 is hydrogen & m is 1
Ar1 and Ar2 are each para-substituted C6 aromatic rings (phenyls)
each X1---Y1 and X2---Y2 moiety is an electron-donating group represented by formula (ii) of Claim 2 wherein R6 + R7 are each hydrogen and q + r are each 1

    PNG
    media_image5.png
    135
    126
    media_image5.png
    Greyscale


Regarding Claim 7, Gao teaches the modified compound E-18MOD according to Claim 1 above. E-18MOD is also a compound represented by Formula (II) as seen from the structures below. 

Instant: 
    PNG
    media_image6.png
    132
    282
    media_image6.png
    Greyscale
   E-18MOD: 
    PNG
    media_image4.png
    438
    873
    media_image4.png
    Greyscale


Regarding Claims 8 and 10, Gao teaches heterocyclic compounds for use in organic electroluminescent devices (OLEDs) according to their general Formula (I) and suggests that said compounds may improve the luminous efficiency and the service life of the light-emitting device (see Claim 1 & Summary of the Invention – Pg. 8). Gao teaches that OLEDs according to their invention preferably include a first and second electrode (anode and cathode) and an 
Gao also teaches exemplary compounds according to general formula (I) in Table 8 including the compound E-18 which is reproduced below (see Pg. 34). Gao does not explicitly teach an OLED including E-18 in the organic layer. However, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to form the OLED by selecting E-18 as the compound for the organic layer as such a selection would have been a choice from a finite number of identified, predictable solutions of a compound useful in the organic layer of the OLED of Gao and possessing the benefits taught by Gao. One of ordinary skill in the art would have been motivated to produce additional devices having the benefits taught by Gao to pursue the known options within his or her technical grasp with a reasonable expectation of success. See MPEP § 2143(E).
As discussed above with respect to Claim 1, the compound E-18 is not a compound according to Formula (I) of the instant claim. However, provided the general formulae and the teachings of Gao, it would have been obvious to one of ordinary skill in the art to modify E-18 to yield E-18MOD as described in greater detail above. 
E-18MOD is reproduced below for comparison to Formula (I) of the instant claims. 

Instant: 
    PNG
    media_image3.png
    174
    270
    media_image3.png
    Greyscale
   E-18MOD: 
    PNG
    media_image4.png
    438
    873
    media_image4.png
    Greyscale


	As seen from the structures above, Gao’s modified E-18MOD meets each of the following limitations of the instant claims: 
R1 and R2
R3 is hydrogen & m is 1
Ar1 and Ar2 are each para-substituted C6 aromatic rings (phenyls)
each X1---Y1 and X2---Y2 moiety is an electron-donating group represented by formula (ii) wherein R6 + R7 are each hydrogen and q + r are each 1

    PNG
    media_image5.png
    135
    126
    media_image5.png
    Greyscale


	Regarding Claim 9, Gao teaches the organic light-emitting device according to Claim 8 above. Gao appears silent with respect to the property wherein the OLED emits light having a wavelength of more than 700 nm as recited by the instant claim. 
	However, it is noted that the device includes the compound E-18MOD which is identical to the compound of the instant Formula (II) and the instant specification indicates that the organic electroluminescent compound represented by Formula (II) may emit light having a wavelength of more than 700 nm (see ¶ [00020]). Accordingly, since Gao teaches the same structure as disclosed by the Applicant, the property at issue is considered inherent, absent persuasive evidence otherwise. 
	Recitation of a newly disclosed property does not distinguish over a reference disclosure of the article or composition claims. When the structure recited in the prior art reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent. Applicant bears responsibility for proving that the reference composition does not possess the characteristics recited in the claims. See MPEP § 2112.

	Regarding Claims 11 and 14, Gao teaches the organic light-emitting device according to Claim 10 above. Gao also suggests that the organic layer comprises a light emitting layer and that the compound of Formula (1) may be a host emitting material in said layer (see Pg. 24). 

Regarding Claims 12 and 14, Gao teaches the organic light-emitting device according to Claim 8 above. Gao also suggests that the organic layer comprises a light emitting layer and that the compound of Formula (1) may be a dopant in said layer (see Pg. 24). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the compound E-18MOD in the emitting layer as a dopant because one of ordinary skill in the art would have reasonably expected the elements of the prior art to predictably maintain their respective properties or functions after they have been combined. Combining prior art elements according to known methods to yield predictable results is within the ambit of one of ordinary skill in the art. See MPEP § 2143(A).

	Regarding Claim 13, Gao teaches the organic light-emitting device according to Claim 10 above. Gao also suggests that the organic layer comprises a light emitting layer and that the compound of Formula (1) may be included in said layer (see Pg. 24). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the compound E-18MOD in the emitting layer because one of ordinary skill in the art would have reasonably expected the elements of the prior art to predictably maintain their respective properties or functions after they have been combined. Combining prior art elements according to known methods to yield predictable results is within the ambit of one of ordinary skill in the art. See MPEP § 2143(A).

	Recitation of a newly disclosed property does not distinguish over a reference disclosure of the article or composition claims. When the structure recited in the prior art reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent. Applicant bears responsibility for proving that the reference composition does not possess the characteristics recited in the claims. See MPEP § 2112.













Conclusion
The following prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Gao et al. (CN 105693631 A) teaches materials for use OLEDs including an aza-anthracene core (see Pg. 2). 

    PNG
    media_image7.png
    152
    177
    media_image7.png
    Greyscale


Hong et al. (CN 107805243 A) teaches materials for OLEDs including an aza-anthracene core with carbazole side groups such as TM43 (see Pg. 4). 

    PNG
    media_image8.png
    151
    255
    media_image8.png
    Greyscale


Wang (US 2020/0399533 A1) teaches an electroluminescent material for use in an OLED including cyano-substituted diazine core which may be further substituted with groups such as a triarylamine and a carbazole (see [0004]). 

    PNG
    media_image9.png
    216
    227
    media_image9.png
    Greyscale


Any inquiry concerning this communication or earlier communications from the examiner should be directed to REBECCA ELIZABETH RICHARDSON whose telephone number is (571)272-5136. The examiner can normally be reached M-F, 7:30 am - 5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on (571)270-7692. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/R.E.R./Examiner, Art Unit 1789                                                                                                                                                                                                        
/MARLA D MCCONNELL/Supervisory Patent Examiner, Art Unit 1789